In an action to recover damages for personal injuries, etc., the plaintiff Marie Bartolo appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated March 18, 1991, which denied her motion, denominated a motion to renew, but which was, in actuality, a motion to reargue a prior motion to restore the case to the trial calendar, which was denied by prior order of the same court, dated August 4, 1990.
Ordered that the appeal is dismissed, with costs.
The appellant’s motion, purportedly to renew, was based on facts which could have been raised at the time of the original motion, and the plaintiff offered no excuse for her failure to present this evidence at that time. Therefore, the motion to renew was, in actuality, a motion to reargue, the denial of which is not appealable (see, McElroy v Guida, 196 AD2d 859; Incorporated Vil. of Freeport v Sanders, 192 AD2d 508; Karas v Shur, 189 AD2d 856; Jacondino v Louis, 186 AD2d 109). Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.